DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 20 Oct 2021.

Amendments Received
Amendments to the claims were received and entered on 19 Apr 2022.

Status of the Claims
Canceled: 1, 4, 5, 7–13, 15–18, 21, 23 and 24
Examined herein: 2, 3, 6, 14, 19, 20, 22, 25 and 26

Withdrawn Objections
The objection to claim 14 is hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
All rejections of claims 23 and 24 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 3, 6, 14, 19, 20 and 22 under 35 USC § 103 over Hsiao and Spitalnic is hereby withdrawn in view of Applicant's amendments; neither Hsiao nor Spitalnic teaches "precipitating protein components in the plasma samples, thereby forming supernatants and precipitates" or "separating the supernatants from the precipitates".
The rejection of claims 2, 3, 6, 14, 20 and 22, 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1–5 of U.S. Patent No. 9,176,113 is hereby withdrawn in view of Applicant's amendments; the claims of '113 do not teach precipitation or separation.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that "the sample is a plasma sample or a serum sample".  Claim 14, from which claim 3 depends, limits the sample to "a plasma sample".  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 6, 14, 19, 20, 22, 25 and 26 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 2, 3, 6, 14, 19, 20 and 22 is maintained from the previous Office action.  The rationale has been revised to address the newly-presented limitations of claim 14, as well as newly-presented claims 25 and 26.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "detecting ASD".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Natural phenomena recited in the claim include the correlation that, on average, persons with ASD have lower p-cresol sulfate concentrations in plasma than do persons with non-ASD developmental delays.
Mathematical concepts recited in the claims include "determining a distribution profile for each metabolite"; defining "a first threshold at the lower end of the distribution profile"; and defining "a second threshold at the upper end of the distribution profile".
Steps of evaluating, analyzing or organizing information recited in the claims include "determining that the value of the measured metabolites … are below the first threshold of above the second threshold".
Steps of organizing human activity recited in the claims include "administering to the subject behavior therapy … for treatment of ASD" (claim 19).
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute the judicial exceptions of natural phenomena and abstract ideas.  The claims must therefore be examined further to determine whether they integrate those judicial exceptions into a practical application (MPEP 2106.04(d)).
Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claims 14 and 18 recite additional elements that are not judicial exceptions: "obtaining a plurality of plasma samples from subjects …", "precipitating protein components in the plasma samples …", "separating the supernatants from the precipitates", "measuring on a mass spectrometer the levels of a plurality of metabolites in the supernatants", and the repetition of these steps for "a plasma sample from a test subject".  Claim 25 specifies that the precipitating uses methanol.  Claim 26 specifies that the separation uses centrifugation.  These additional claim elements constitute insignificant extrasolution activity.  Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Prior to the time of invention, methanol precipitation and centrifugation were well-known and widely-practiced steps for preparing samples for metabolomics analysis (e.g. Vuckovic,  Analytical and Bioanalytical Chemistry 2012).  These steps impose no meaningful limits on the scope of the claims because they describe a common sample processing procedure that could be used for any kind of metabolomics analysis, and the addition of the claimed abstract idea to these steps does not impose any limitations on how the sample preparation steps are performed.  Finally, the sample preparation steps and analysis steps merely gather the data on which the abstract idea operates.  Hence, these steps constitute insignificant extrasolution activity, and do not integrate the judicial exceptions into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 19 recites the additional element of "administering … diet modification", which is not a judicial exception.  The claim does not impose any further limitations of what that diet modification might be; nor does the Specification, for that matter (¶ 00109).  Even though "an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition" (MPEP 2106.04(d)(2)) is an indicium of a practical application of a judicial exception, this claim element fails to meet that criterion because it is not a "particular treatment or prophylaxis", and diet modification has at most a nominal relationship to ASD and non-ASD DD.  Simply instructing a practitioner to modify the diet of the patient in an unspecified manner amounts to a mere instruction to apply the judicial exceptions, which does not integrate the judicial exceptions into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the other dependent claims recite any additional elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information, and thus are further descriptions of the abstract idea.
Because the claims recite judicial exceptions, and do not integrate those judicial exceptions into a practical application, the claims are directed to those judicial exceptions.  Claims that are directed to judicial exceptions must be examined further to determine whether the additional elements besides the judicial exceptions render the claims significantly more than the judicial exceptions.  Claims that are directed to judicial exceptions and that raise a concern of preemption of those judicial exceptions must be examined to determine what elements, if any, they recite besides the judicial exceptions, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the judicial exceptions (MPEP 2106.05).



Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the generic steps of obtaining a sample, isolating metabolites, and performing mass spectrometry constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
Furthermore, Vuckovic (Analytical and Bioanalytical Chemistry 2012) reviews established procedures for preparing biological samples for metabolomics analysis using mass spectrometry.  Many of the procedures described by Vuckovic use methanol to precipitate proteins in a plasma sample, and use centrifugation to separate the precipitated proteins from the metabolites in the supernatant (e.g. pp. 1529–1530, Table 1).  Vuckovic therefore shows that these steps were well-understood, routine and conventional practices in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As also explained above, the mere instructions to apply the diagnosis through unspecified modification of diet are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the judicial exceptions into a practical application; they do not confine the use of the judicial exceptions to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the judicial exceptions to a broad technological environment (i.e. mass spectrometric analysis of plasma samples).  See MPEP 2106.05(a) and 2106.05(h).
Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to judicial exceptions and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the judicial exceptions, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 19 Apr 2022, Applicant asserts that "claim 14 and its dependents claims are not directed to an abstract idea or a natural phenomenon" (p. 6).
Applicant's analysis of the claims is not consistent with established practice for examining claims under § 101: "examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim" (MPEP 2106.04 § II.A.1; emphasis in original).  Even though the examiner agrees that the claims recite elements other than the judicial exceptions (e.g. "measuring on a mass spectrometer the levels of a plurality of metabolites in the supernatants"; cf. Reply, p. 6), as explained above, the claims also explicitly describe mathematical concepts: distribution profiles, numerical thresholds on those profiles, and comparisons between numerical values.  Hence, while not wholly abstract, the claims nonetheless recite abstract ideas.
Applicant further asserts that "amended claim 14 recites specific steps of obtaining the plasma samples from patients and precipitating the protein components from the plasma samples" (p. 7), and that "these additional limitations are concrete process steps in a method for preparation of a mixture enriched in metabolites".  Applicant argues that because the claims recite a particular transformation, they are directed to statutory subject matter.
"While the transformation of an article is an important clue [to statutory eligibility], it is not a stand-alone test for eligibility" (MPEP 2106.05(c)).  A number of factors must be considered when determining whether an additional transformation is sufficient to render the claims significantly more than a judicial exception, including the particularity of the transformation, the nature of the transformation in terms of the type of change in state, and whether the transformation is insignificant extrasolution activity (MPEP 2106.05(c)).  Here, the transformation is highly generic: as taught by Vuckovic, separation of precipitated proteins is a nearly ubiquitous procedure in metabolic analysis.  Even the procedure of precipitating with methanol and separating with centrifugation is generic: different procedures recommend different amounts of methanol, mixtures of methanol with other solvents, and different centrifugation conditions.  Furthermore, the purpose of the separation is to remove unwanted proteins, with as little impact as possible on the small molecule metabolites; the ideal transformation does not change the state of the metabolites at all.  And finally, as explained above, these sample preparation and analysis steps constitute insignificant extrasolution activity.  Hence, while the examiner agrees that the claims do recite a transformation of an article, that transformation is not sufficient to render the claim significantly more than the abstract idea.
Applicant further asserts that "the alleged abstract idea is clearly integrated into a 'practical application' according to the guidelines by using a particular machine or manufacture that is integral to the claim" (p. 8).
First, "measuring by mass spectrometry" is not a particular machine.  The specification states that "mass spectrometry instruments include quadrupole, ion-trap, or time-of-flight, or Fourier transform instruments" (¶ 00143).  And these are not themselves "particular machines"; they are broad classes of mass spectrometry instruments that each encompass myriad specific instrument configurations.  The claim encompasses every possible mass spectrometry machine.  Second, even if the claim were limited to a specific mass spectrometer, as explained above the mass spectrometry analysis step is insignificant extrasolution activity, and as such would not integrate the judicial exceptions into the practical use of the machine.
Applicant further asserts that "Applicant is not claiming the concept of using distribution profiles to characterize diagnostic markers generally, but instead is providing a concrete multistep laboratory method that can be used to determine if a subject has ASD or non-ASD developmental delay" (p. 8).
Whether or not the claim encompasses some arbitrarily broad concept described by Applicant (i.e. "using distribution profiles to characterize diagnostic markers") is irrelevant to determination of whether or not the claim amounts to significantly more than a judicial exception.  A judicial exception is still a judicial exception, regardless of how narrowly it is described.  As explained above, these claims are directed to the judicial exceptions of specific abstract ideas and a specific natural phenomenon.  The fact that similar abstract ideas or natural phenomena lie outside the claim is irrelevant to the determination of whether the claims amount to significantly more than a judicial exception.
Applicant further argues that "by evaluating the distinct set of markers … it is possible to distinguish subject [sic] who have autism from subjects who have non-ASD developmental delay" (p. 9) and therefore the invention "provides an inventive concept and improves the accuracy of ASD detection technology" (pp. 9–10).
"An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.' Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)" (MPEP 2106.05 § I).  While the examiner generally agrees that the invention provides a method of differentiating ASD from non-ASD developmental delay, this aspect of the invention is part of the abstract idea: it makes a determination about a natural phenomenon (i.e. whether or not the subject has ASD) based on information about another natural phenomenon (i.e. the metabolite concentrations in plasma).  Because this aspect of the invention is part of the judicial exception, it cannot amount to an inventive concept or an improvement to technology.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 14, 19, 20, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao, et al. (US 2014/0065132; reference A9 on IDS of 28 Dec 2015); Vuckovic (Analytical and Bioanalytical Chemistry 2012); Spitalnic (Hospital Physician 2004; previously cited).
The explanation of the correspondence among Hsiao, Spitalnic and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claims 14 and 22, Hsiao teaches measuring metabolites in a person suspected of having ASD.  The metabolites can include p-cresol sulfate and pantothenate (Table 1).  Hsiao teaches that metabolites showing significant association with ASD were identified by comparing metabolite levels in a sample of abnormal subjects to metabolite levels in a sample of control subjects (0168).  Hsiao also teaches that a patient suffering from ASD can be identified by the level of a metabolite (0179).
Hsiao teaches measuring metabolite levels in plasma (0049), but does not teach "precipitating protein components in the plasma samples, thereby forming supernatants and precipitates" or "separating the supernatants from the precipitates".
Vuckovic reviews methods of preparing plasma samples from metabolomic analysis.  Many of these sample preparation methods (pp. 1529–1530, Table 1) include precipitation of proteins with methanol (see also claim 25), and centrifugation to separate the precipitated proteins from metabolites in the supernatant (see also claim 26).
Hsiao also does not teach "determining a distribution profile for each metabolite" as claimed.
Spitalnic teaches that "most [diagnostic] tests have a reported range of normal, reflecting the values that are likely to be obtained in patients who are normal (ie, without disease), the implication being that those outside the range are abnormal (ie, test positive for a disease)" (p. 28, mid. of col. 1).  "Diagnostic tests with continuous results require a cut-off value, above which the results of the test are considered positive" (p. 28, bot. of col. 1).  Spitalnic does not explicitly teach 15th and 90th percentiles as the cut-off values.  But Spitalnic teaches that the cut-off value is the primary results-effective variable in this field, and selection of that value is a matter of routine optimization within the diagnostic art.  Optimizing a results-effective variable within a prior art range — percentiles must, by definition, range between 0 and 100, non-inclusive — through routine optimization is insufficient to patentably distinguish an invention from the prior art (MPEP 2144.05 § II).  Hence, claiming specific cut-off percentiles does not patentably distinguish the invention from the teachings of Hsiao and Spitalnic.
With respect to claim 3, Hsiao teaches that the sample can be a plasma sample (0081).
With respect to claims 6 and 20, Hsiao teaches that ASD is typically identified or diagnosed "before 30 months of age" (0073).
With respect to claim 19, Hsiao teaches administering a probiotic to the subject (0077), which constitutes "diet modification for treatment of ASD".
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Vuckovic, regarding procedures for preparing plasma samples for metabolomics analysis, and used one of these specific procedures to prepare plasma samples for analysis as taught by Hsiao.  Given that Vuckovic teaches that the sample preparation procedures can be used for any kind of metabolomics analysis, said practitioner would have readily expected that the combination would successfully result in a method of preparing plasma samples for metabolomics analysis as claimed.
Prior to the time of invention, said practitioner also would have followed the teachings of Spitalnic — how to create a diagnostic cut-off using samples from control and disease patients — and combined this procedure with the method of Hsiao to establish diagnostic cut-offs that distinguish patients with ASD from those without, based on biomarker measurements.  Given that Spitalnic teaches that this procedure is applicable to all diagnostic tests that have continuously-valued results, said practitioner would have readily predicted that the combination would successfully result in a method of measuring the recited biomarkers in a subject suspected of having ASD or non-ASD developmental delay, and identifying which biomarkers are above or below diagnostic thresholds.
The invention is therefore prima facie obvious.
Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 19 Apr 2022, Applicant argues that "Hsiao does not provide guidance for distinguishing between human subjects with ASD and DD" (p. 11).
These arguments are based on an unreasonable interpretation of the teachings of Hsiao.  Hsiao describes that in the context of this diagnostic method, "the subject suffers from anxiety, autism spectrum disorder (ASD), or a pathological condition with one or more of the symptoms of ASD" (0009).  In other words, the subjects being tested by the method of Hsiao are not normal subjects.  They are subjects that demonstrate symptoms consistent with ASD: "'behavioral abnormality' refers to a symptom expressed by a subject including but not limited to … pervasive developmental disorder not otherwise specified (PDD-NOS), childhood disintegrative disorder (CDD), or a pathological condition with one or more of the symptoms of ASD" (0052).  The serum biomarker diagnostic method determines whether or not the subject actually has ASD (0029).  If the biomarker test shows that the subject does not have ASD, then the behavioral disorder has a cause other than ASD; i.e. the behavioral disorder is "a developmental delay (DD) not due to autism spectrum disorder" (instant specification ¶ 0006).  Hsiao therefore provides guidance for differentiating subjects who actually have ASD from subjects whose developmental delay, or other behavioral abnormalities, have a different etiology.
Applicant further argues that "Hsiao teaches away from the methods of claim 14, which recite the test subject has ASD if p-cresol sulfate is detected to be less than the first threshold" (p. 11).
This argument is based on an unreasonable standard for whether information constitutes a "teaching away", and on an unreasonable interpretation of whether the prior art teachings establish a reasonable expectation of success.  First, this teaching of Hsiao does not constitute a "teaching away" from the invention, because Hsiao does not criticize, discredit, or otherwise discourage the claimed invention.
Second, "obviousness does not require absolute predictability, however, at least some degree of predictability is required" (MPEP 2143.02 § II).  Hsiao teaches that levels of p-cresol sulfate are modulated in murine model of autism (0167–0168; cf. Reply, pp. 10–11).  Hsiao also explicitly states that the diagnostic method can be, and preferentially is, practiced on humans (0092).  While mice are similar to humans, a person of ordinary skill in the art would expect some differences between murine and human biology.  While that person would reasonably expect that levels of p-cresol sulfate are modulated in human subjects with ASD as they are in the murine model, that practitioner also would have expected the absolute levels to vary between humans and mice.  So as a matter of routine implementation of the invention, said practitioner would have sought to establish the diagnostic threshold of p-cresol sulfate, in the manner taught by Spitalnic.  That person consequently would have observed that the level of p-cresol sulfate is lower in humans with ASD than it is in non-ASD subjects.  This observation is consistent with the teaching in Yap, et al. (Journal of Proteome Research 2010; reference C65 on IDS of 28 Dec 2015) that urine levels of 4-cresol sulfate are, on average, slightly lower in humans with ASD than in unrelated humans without ASD (p. 3000, Fig. 5).  Hence, a person of ordinary skill in the art would have readily expected that the plasma concentration of p-cresol sulfate could successfully distinguish persons with ASD from persons with non-ASD developmental delays, and would have determined that the proper discriminatory criterion is that persons with ASD have lower levels of p-cresol sulfate than do persons without ASD.
The arguments are therefore unpersuasive, hence the grounds of rejection above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 6, 14, 20, 22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–5 of U.S. Patent No. 9,176,113, in view of Vuckovic (Analytical and Bioanalytical Chemistry 2012) and Spitalnic (Hospital Physician 2004).
The claims of '113 teach using mass spectrometry to measure sets of biomarkers from blood samples, possibly from patients less than 54 months old.  The sets of biomarkers taught by '113 fall within the scope of the claimed sets of biomarkers.
The claims of '113 do not teach "precipitating protein components in the plasma samples, thereby forming supernatants and precipitates" or "separating the supernatants from the precipitates".
Vuckovic reviews methods of preparing plasma samples from metabolomic analysis.  Many of these sample preparation methods (pp. 1529–1530, Table 1) include precipitation of proteins with methanol (see also claim 25), and centrifugation to separate the precipitated proteins from metabolites in the supernatant (see also claim 26).
The claims of '113 also do not teach "determining a distribution profile for each metabolite" as claimed.
Spitalnic teaches that "most [diagnostic] tests have a reported range of normal, reflecting the values that are likely to be obtained in patients who are normal (ie, without disease), the implication being that those outside the range are abnormal (ie, test positive for a disease)" (p. 28, mid. of col. 1).  "Diagnostic tests with continuous results require a cut-off value, above which the results of the test are considered positive" (p. 28, bot. of col. 1).  Spitalnic does not explicitly teach 15th and 90th percentiles as the cut-off values.  But Spitalnic teaches that the cut-off value is the primary results-effective variable in this field, and selection of that value is a matter of routine optimization within the diagnostic art.  Optimizing a results-effective variable within a prior art range — percentiles must, by definition, range between 0 and 100, non-inclusive — through routine optimization is insufficient to patentably distinguish an invention from the prior art (MPEP 2144.05 § II).  Hence, claiming specific cut-off percentiles does not patentably distinguish the invention from the subject matter of Spitalnic and the claims of Patent '113.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Vuckovic, regarding procedures for preparing plasma samples for metabolomics analysis, and used one of these specific procedures to prepare plasma samples for analysis as taught by Hsiao.  Given that Vuckovic teaches that the sample preparation procedures can be used for any kind of metabolomics analysis, said practitioner would have readily expected that the combination would successfully result in a method of preparing plasma samples for metabolomics analysis as claimed.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631